[pirs12312019ex1025001.jpg]
Exhibit 10.25 255 State Street, 9th Floor Boston, MA 02109 January 3, 2020 VIA
EMAIL Louis Matis, M.D. Re: Separation Agreement Dear Louis: The purpose of this
letter agreement (the “Agreement”) is to set forth the terms of your separation
from Pieris Pharmaceuticals, Inc. (“Pieris” or the “Company”). Payment of the
Separation Benefit described below is contingent on your agreement to and
compliance with the terms of this Agreement. This Agreement shall become
effective on the date that is the eighth (8th) day following your execution of
it, as explained more fully in Section 6 below (the “Effective Date”). 1.
Separation of Employment. As we discussed, your employment with Pieris shall
terminate effective January 10, 2020 (the “Separation Date”). As of the
Separation Date, all salary payments from the Company shall cease and any
benefits you currently have under Company-provided benefit plans, programs, or
practices shall terminate, except as required by federal or state law or as
otherwise set forth herein. The Company shall provide you with all wages owed
through the Separation Date, and shall pay all normal and reasonable business
expenses that you have incurred or shall incur in the ordinary course through
the Separation Date. Receipts for any outstanding business expenses shall be
submitted within ten (10) days of the Separation Date. You shall not represent
yourself as an employee of Pieris after the Separation Date. By executing this
Agreement, you hereby resign from any other positions, offices or directorships
you may have with the Company or any of its subsidiaries or affiliates. 2.
Separation Benefit. In exchange for the promises and covenants contained herein,
your compliance with the terms of your Employment Agreement dated July 20, 2015
(the “Employment Agreement”) and this Agreement, and your execution and
non-revocation of the Release of Claims attached as Exhibit A (the “Release”),
Pieris agrees to provide you with the following: (a) Severance Payments. Pieris
shall provide you with (i) severance pay in the form of continued payment of
your gross Base Salary (as defined in your Employment Agreement), less
applicable withholdings and deductions, for a period of six (6) months, payable
in bi-monthly installments commencing with the Company’s first payroll date
following the effective date of the Release; and (ii) a payment for your 2019
annual discretionary bonus, in the form of one (1) lump- 1



--------------------------------------------------------------------------------



 
[pirs12312019ex1025002.jpg]
sum payment, less applicable withholdings and deductions, to be determined and
paid with and at the same time as all other employees at the end of February.
(b) Vesting of Options. i. Pieris shall accelerate the vesting of 75% of your
issued but unvested stock options issued pursuant to any stock option grants,
and such stock options shall be vested and exercisable as of the effective date
of the Release in accordance of the terms of the applicable option agreement.
ii. You acknowledge and agree that the remaining 25% of all unvested stock
options are hereby terminated as of the Separation Date, and you shall have no
right(s) to exercise any portion of such stock options following the Separation
Date. You acknowledge and agree that the Company does not guarantee or make any
representations regarding the tax consequences or tax treatment of any vested
stock options. Except as modified herein, the terms and conditions of each stock
option agreement entered with you are incorporated herein by reference and shall
survive the signing of this Agreement. (c) Continued Healthcare. By law, and
regardless of whether you sign this Agreement, you shall have the right to
continue your medical and dental insurance pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). The COBRA
qualifying event shall be deemed to have occurred on January 10, 2020. Upon
completion of the appropriate COBRA forms and your execution of this Agreement,
and subject to all the requirements of COBRA, you shall be allowed to continue
participation in the Company’s health and dental insurance plans at the
Company’s expense (except for your co-pay or your portion of premium payments,
if any, which shall be paid directly by you), for the period commencing on the
first day of the full calendar month following the effective date of the Release
and irrevocable through the earlier of (i) the last day of the six (6) full
calendar months following the effective date of the Release and (ii) the date
you and your covered dependents, if any, become eligible healthcare coverage
under another employer’s plan(s). You agree to provide the Company with written
notice immediately upon securing such employment and upon becoming eligible for
such benefits. Thereafter, your eligibility to continue participation in the
Company’s health and dental insurance plans under COBRA (including but not
limited to the COBRA premium payments required for same) shall be subject to
COBRA rules and provisions. The payments and benefits provided under this
Section 2 shall be referred to as the “Separation Benefit.” You acknowledge and
agree that the Separation Benefit is not otherwise due or owing to you under any
Pieris policy or practice. For the avoidance of doubt, the above- described
Separation Benefit shall be in lieu of (and not in addition to) any payments or
benefits described in Section 4(b) of the Employment Agreement. You further
acknowledge that except for the Separation Benefit, your final wages, any
accrued but unused vacation, and any properly incurred but not yet reimbursed
business expenses (each of which shall be paid or reimbursed, as the case may
be, in accordance with Pieris’ regular payroll practices and applicable law),
you are not now and shall not in the future be entitled to any other
compensation from Pieris including, without limitation, other wages,
commissions, bonuses, vacation pay, holiday pay, equity, stock, stock options,
paid time off, or any other form of compensation or benefit. 3. Cooperation. You
shall cooperate fully with Pieris in connection with any matter or event
relating to your employment or events that occurred during your employment,
including, 2



--------------------------------------------------------------------------------



 
[pirs12312019ex1025003.jpg]
without limitation: (a) being available upon reasonable notice to meet with
Pieris regarding matters in which you have been involved; (b) assisting Pieris
in transitioning your job duties to other Pieris personnel or contractors; (c)
assisting with any audit, inspection, proceeding or other inquiry by a private
or public entity; and (d) as requested by Pieris, assisting in the defense or
prosecution of any claims or actions now in existence or which may be brought or
threatened in the future against or on behalf of Pieris (including claims or
actions against its affiliates and its and their officers and employees),
including acting as a witness, providing affidavits, and preparing for,
attending and participating in any legal proceeding (including depositions,
consultation, discovery or trial) in connection with such claim or action. You
further agree that should you be contacted (directly or indirectly) by any
person or entity (for example, by any party representing an individual or
entity) adverse to the Company, you shall promptly notify the President and
Chief Executive Officer of the Company. You shall be reimbursed for any
reasonable out-of-pocket costs and expenses approved in advance by Pieris and
incurred in connection with providing such cooperation under this Section 3. 4.
Your Additional Covenants. You expressly acknowledge and agree to the following:
(a) You shall adhere to the ongoing obligations in your Employment Agreement
(including, but not limited to, Section 4(a)), the Corporate Code of Conduct and
Ethics, Whistleblower Policy and Insider Trading Policy, and any other
agreements between you and the Company regarding confidential information,
intellectual property, and non-competition and non- solicitation (the
“Agreements”), the terms of which are incorporated herein and shall survive the
signing of this Agreement. (b) You shall promptly return to the Company or
destroy all Company documents (and any copies thereof), equipment and property,
and you shall abide by any and all common law and statutory obligations relating
to protection of the Company’s trade secrets and confidential and proprietary
information. (c) In the event that you receive an order, subpoena, request, or
demand for disclosure of the Company’s trade secrets and/or confidential and
proprietary documents and information from any court or governmental agency, or
from a party to any litigation or administrative proceeding, you shall notify
the Company of same as soon as reasonably possible and prior to disclosure, in
order to provide the Company with the opportunity to assert its respective
interests in addressing or opposing such order, subpoena, request, or demand.
(d) All information relating in any way to the negotiation of this Agreement,
including the terms and amount of financial consideration provided for in this
Agreement, shall be held confidential by you and shall not be publicized or
disclosed to any person (other than an immediate family member, legal counsel or
financial advisor, provided that any such whom disclosure is made agrees to be
bound by these confidentiality obligations), to any government agency (except as
mandated by state or federal law), or to any business entity. (e) You shall not
make any statements that are disparaging about the Company or its officers,
directors, managers or employees, including, but not limited to, any statements
that disparage any program, service, finances, financial condition, capability
or any other aspect of the business of the Company, and you shall not engage in
any conduct which is intended to harm professionally or personally the
reputation of the Company or its officers, directors, managers or employees. 3



--------------------------------------------------------------------------------



 
[pirs12312019ex1025004.jpg]
(f) A breach of any provision of this Section 4 shall constitute a material
breach of this Agreement and, in addition to any other legal or equitable remedy
available to the Company, shall entitle the Company to recover the Separation
Benefit provided to you under this Agreement. 5. Your Release of Claims. (a)
Release. You hereby agree that by signing this Agreement and accepting the
Separation Benefit and other good and valuable consideration provided for in
this Agreement, you are waiving and releasing your right to assert any form of
legal claim against the Company1/ whatsoever for any alleged action, inaction or
circumstance existing or arising from the beginning of time through the
Effective Date. Your waiver and release herein is intended to bar any form of
legal claim, charge, complaint or any other form of action (jointly referred to
as “Claims”) against the Company seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys’ fees and any other
costs) against the Company, for any alleged action, inaction or circumstance
existing or arising through the Effective Date. Without limiting the foregoing
general waiver and release, you specifically waive and release the Company from
any Claim arising from or related to your employment relationship with the
Company or the termination thereof, including, without limitation: (i) Claims
under any state or federal statute, regulation or executive order (as amended
through the Effective Date) relating to employment, discrimination, fair
employment practices, or other terms and conditions of employment, including but
not limited to the Age Discrimination in Employment Act and Older Workers
Benefit Protection Act (29 U.S.C. § 621 et seq.), the Civil Rights Acts of 1866
and 1871 and Title VII of the Civil Rights Act of 1964 and the Civil Rights Act
of 1991 (42 U.S.C. § 2000e et seq.), the Equal Pay Act (29 U.S.C. § 201 et
seq.), the Americans With Disabilities Act (42 U.S.C. § 12101 et seq.), the
Genetic Information Non- Discrimination Act (42 U.S.C. §2000ff et seq.), the
Massachusetts Fair Employment Practices Statute (M.G.L. c. 151B § 1 et seq.),
the Massachusetts Equal Rights Act (M.G.L. c. 93 §102), the Massachusetts Civil
Rights Act (M.G.L. c. 12 §§ 11H & 11I), the Massachusetts Privacy Statute
(M.G.L. c. 214 § 1B), the Massachusetts Sexual Harassment Statute (M.G.L. c. 214
§ 1C), and any similar Massachusetts or other state or federal statute. (ii)
Claims under any state or federal statute, regulation or executive order (as
amended through the Effective Date) relating to leaves of absence, layoffs or
reductions-in-force, wages, hours, or other terms and conditions of employment,
including but not limited to the National Labor Relations Act (29 U.S.C. § 151
et seq.), the Family and Medical Leave Act (29 U.S.C. §2601 et seq.), the
Employee Retirement Income Security Act of 1974 (29 U.S.C. § 1000 et seq.),
COBRA (29 U.S.C. § 1161 et seq.), the Worker Adjustment and Retraining
Notification Act (29 U.S.C. § 2101 et seq.), the Uniformed Services Employment
and Reemployment Rights Act of 1994 (38 U.S.C. § 4301 et seq.), the
Massachusetts Wage Act (M.G.L. c. 149 § 148 et. seq.), the Massachusetts Minimum
Fair Wages Act (M.G.L. c. 151 § 1 et. seq.), the Massachusetts Equal Pay Act
(M.G.L. c. 149 § 105A), and any similar Massachusetts or other state or federal
statute. Please note that this section specifically includes a waiver and
release of Claims that you have or may have regarding payments or amounts
covered by the Massachusetts Wage Act or the Massachusetts Minimum Fair Wages
Act (including, for instance, 1/ For the purposes of this Section 5, the parties
agree that the term “Company” shall include Pieris Pharmaceuticals, Inc., its
divisions, affiliates, parents and subsidiaries, and any of its and their
respective officers, directors, shareholders, employees, consultants,
contractors, attorneys, agents and assigns. 4



--------------------------------------------------------------------------------



 
[pirs12312019ex1025005.jpg]
hourly wages, salary, overtime, minimum wages, commissions, vacation pay,
holiday pay, sick leave pay, dismissal pay, bonus pay or severance pay), as well
as Claims for retaliation under the Massachusetts Wage Act or the Massachusetts
Minimum Fair Wages Act. (iii) Claims under any state or federal common law
theory, including, without limitation, wrongful discharge, breach of express or
implied contract, promissory estoppel, unjust enrichment, breach of a covenant
of good faith and fair dealing, violation of public policy, defamation,
interference with contractual relations, intentional or negligent infliction of
emotional distress, invasion of privacy, misrepresentation, deceit, fraud or
negligence or any claim to attorneys’ fees under any applicable statute or
common law theory of recovery. (iv) Claims under any state or federal statute,
regulation or executive order (as amended through the Effective Date) relating
to violation of public policy or any other form of retaliation or wrongful
termination, under any federal or any similar Massachusetts or other state or
federal statute. (v) Claims under any Company employment, compensation, benefit,
stock option, incentive compensation, bonus, restricted stock, and/or equity
plan, program, policy, practice or agreement, including, without limitation the
Employment Agreement and the Option Agreement. (vi) Any other Claim arising
under any other state or federal law. You explicitly acknowledge that because
you are over forty (40) years of age, you have specific rights under the ADEA,
which prohibits discrimination on the basis of age, and that the releases set
forth in this Section 5 are intended to release any right that you may have to
file a claim against the Company alleging discrimination on the basis of age.
(b) Release Exclusions. Notwithstanding the foregoing, this Section 5 does not:
(i) release the Company from any obligation expressly set forth in this
Agreement or from any obligation, including without limitation obligations under
the Workers Compensation laws, which as a matter of law cannot be released or
any applicable option agreement; (ii) release any right to indemnification under
the Company’s Bylaws, Articles of Incorporation, and/or directors’ and officers’
liability insurance policies as of the Separation Date, subject to the terms and
conditions of same (iii) prohibit you from filing a charge with the Equal
Employment Opportunity Commission (“EEOC”), the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state or local governmental agency or
commission (a “Government Agency”); (iv) prohibit you from participating in an
investigation or proceeding by a Government Agency, communicating with a
Government Agency, or providing information or documents to a Government Agency;
or (v) prohibit you from challenging or seeking a determination in good faith of
the validity of this release or waiver under applicable state or federal law, or
impose any condition precedent, penalty, or costs for doing so unless
specifically authorized by state or federal law. Your waiver and release,
however, are intended to be a complete bar to any recovery or personal benefit
by or to you with respect to any claim whatsoever, including those raised
through a charge with the EEOC or comparable federal, state or local
governmental agency, except those which, as a matter of law, cannot be released.
(c) Acknowledgment. You acknowledge and agree that, but for providing this
waiver and release, and for providing the Release, you would not be receiving
the Separation Benefit being provided to you under the terms of this Agreement.
You further agree that should you breach this Section 5 or the Release, the
Company, in addition to any other legal or equitable 5



--------------------------------------------------------------------------------



 
[pirs12312019ex1025006.jpg]
remedy available to the Company, shall be entitled to recover any the cost of
the Separation Benefit previously provided to you pursuant to Section 2 hereof.
6. ADEA/OWBPA Review and Revocation Period. You and Pieris acknowledge that you
are over the age of 40 and that you, therefore, have specific rights under the
Age Discrimination in Employment Act (“ADEA”) and the Older Workers Benefit
Protection Act (the “OWBPA”), which prohibit discrimination on the basis of age.
It is Pieris’ desire and intent to make certain that you fully understand the
provisions and effects of this Agreement. To that end, you have been encouraged
and given the opportunity to consult with legal counsel for the purpose of
reviewing the terms of this Agreement. Consistent with the provisions of the
ADEA and OWBPA, Pieris also is providing you with twenty one (21) days in which
to consider and accept the terms of this Agreement by signing below and
returning it to Stephen S. Yoder, President and Chief Executive Officer, Pieris
Pharmaceuticals, Inc., 255 State Street, 9th Floor, Boston, MA 02129. You agree
that any modifications, material or otherwise, made to this Agreement do not and
shall not restart or affect in any manner whatsoever, the original 21-day Review
Period. You may rescind your assent to this Agreement if, within seven (7) days
after you sign this Agreement, you deliver by hand or send by mail (certified,
return receipt and postmarked within such 7- day period) a notice of rescission
at the above-referenced address. 7. Opportunity to Disclose. You acknowledge
that you have been provided the opportunity to advise the Company as to any
concerns regarding its financial statements, SEC filings and other public
disclosures or any other matters, and have confirmed to the Company that you
have no such concerns. 8. Taxes and Withholdings. The Separation Benefit
provided under this Agreement shall be reduced by all applicable federal, state,
local and other deductions, taxes, and withholdings. Pieris does not guarantee
the tax treatment or tax consequences associated with any payment or benefit
under this Agreement, including but not limited to consequences related to
Section 409A of the Code. 9. Modification; Waiver; Severability. No variations
or modifications hereof shall be deemed valid unless reduced to writing and
signed by the parties hereto. The failure of Pieris to seek enforcement of any
provision of this Agreement in any instance or for any period of time shall not
be construed as a waiver of such provision or of Pieris’ right to seek
enforcement of such provision in the future. The provisions of this Agreement
are severable, and if for any reason any part hereof shall be found to be
unenforceable, the remaining provisions shall be enforced in full. 10. Choice of
Law and Venue; Jury Waiver. This Agreement shall be deemed to have been made in
Massachusetts, shall take effect as an instrument under seal within
Massachusetts, and shall be governed by and construed in accordance with the
laws of Massachusetts, without giving effect to conflict of law principles. You
agree that any action, demand, claim or counterclaim relating to the terms and
provisions of this Agreement, or to its breach, shall be commenced in
Massachusetts in a court of competent jurisdiction, and you further acknowledge
that venue for such actions shall lie exclusively in Massachusetts and that
material witnesses and documents would be located in Massachusetts. 11. Entire
Agreement. You acknowledge and agree that this Agreement and the Release , along
with the specific agreements that are expressly incorporated herein by reference
and stated as surviving the signing of this Agreement, supersede any and all
prior or 6



--------------------------------------------------------------------------------



 
[pirs12312019ex1025007.jpg]
contemporaneous oral and written agreements between you and Pieris, and set
forth the entire agreement between you and Pieris. 12. Knowing and Voluntary
Agreement. By executing this Agreement, you are acknowledging that you have been
afforded sufficient time to understand the terms and effects of this Agreement,
that your agreements and obligations hereunder are made voluntarily, knowingly
and without duress, and that neither Pieris nor its agents or representatives
have made any representations inconsistent with the provisions of this
Agreement. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 7



--------------------------------------------------------------------------------



 
[pirs12312019ex1025008.jpg]
This Agreement may be signed on one or more copies, each of which when signed
shall be deemed to be an original, and all of which together shall constitute
one and the same Agreement. If the foregoing correctly sets forth our
understanding, please sign, date and return the enclosed copy of this Agreement
to me. If Pieris does not receive your acceptance within twenty-one (21) days,
the Agreement shall terminate and be of no further force or effect. Sincerely,
PIERIS PHARMACEUTICALS, INC. By: Stephen S. Yoder President and Chief Executive
Officer  Dated: Agreed and Acknowledged: Louis Matis, MD  Dated:
8



--------------------------------------------------------------------------------



 
[pirs12312019ex1025009.jpg]




--------------------------------------------------------------------------------



 
[pirs12312019ex1025010.jpg]




--------------------------------------------------------------------------------



 
[pirs12312019ex1025011.jpg]




--------------------------------------------------------------------------------



 
[pirs12312019ex1025012.jpg]




--------------------------------------------------------------------------------



 